Citation Nr: 0929025	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1949 to 
December 1952 and from October 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board notes that although the Veteran's representative 
submitted additional evidence in February 2009, subsequent to 
the final consideration of the claim by the RO, the Veteran 
specifically waived his right to have this additional 
evidence considered initially by the RO.  This was done in a 
July 2009 statement.  See 38 C.F.R. § 20.1304.  Therefore, 
the Board will consider such evidence in arriving at its 
decision. 


FINDINGS OF FACT

1.  By way of a July 1994 rating decision, the RO denied 
service connection for hearing loss and tinnitus; the Veteran 
did not appeal.

2.  Evidence received since the July 1994 rating decision is 
new to the record, and when considered with the previous 
evidence of record, it raises a reasonable possibility of 
substantiating the underlying claims.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for hearing loss.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for tinnitus.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the notice of decision or within 
60 days of issuance of a statement of the case.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  By way of a July 
1994 rating decision, the RO denied service connection for 
hearing loss and tinnitus; the Veteran did not appeal.  
Consequently, the 1994 rating decision became a final 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  As such, new and material evidence must be 
received in order to reopen the claim of service connection.  
See 38 U.S.C.A. § 5108 (West 2002).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's hearing loss and tinnitus claims may not 
be reopened unless VA has received evidence that was both not 
of record at the time of the 1994 denial, and that also 
raises a reasonable possibility of substantiating the claim 
that the Veteran's hearing loss and tinnitus are related to 
military service.  

Considerable evidence and argument has been added to the 
record since the prior final denial in July 1994, some of 
which rises to the level of new and material evidence-i.e., 
is new and raises a reasonable possibility of substantiating 
the claim that the Veteran's hearing loss and tinnitus are 
related to his time spent in the military.  Specifically, a 
January 2009 private audiologist, M.P. opined that it was at 
least as likely as not that the Veteran's current hearing 
loss and tinnitus were the result of acoustic trauma that he 
experienced during his military service.  Further, the record 
contains newly submitted lay statements from fellow service 
members dated in November 2006, noting that the Veteran was a 
sergeant, and was required to qualify men under his command 
with firearm practice sessions.  Thus, the Board finds that 
the newly added evidence, which includes statements that 
provide additional details regarding the circumstances 
surrounding the Veteran's in-service acoustic trauma, in 
addition to a January 2009 opinion providing a nexus between 
the Veteran's acoustic trauma and his current hearing loss 
and tinnitus, when taken together, raise a reasonable 
possibility of substantiating the claim.  As such, the Board 
finds that new and material evidence to reopen a claim of 
service connection for the Veteran's hearing loss and 
tinnitus has been presented, and the claims are therefore 
reopened.


ORDER

New and material evidence has been received to reopen claims 
of service connection for hearing loss and tinnitus; to this 
limited extent, the appeal is granted.


REMAND

Given that the application to reopen has been granted, 
further evidentiary development is required.  The Board finds 
that a nexus opinion with a proper rationale needs to be 
obtained in order to properly adjudicate the Veteran's claim.

The Veteran was afforded a VA examination in March 2006.  At 
this examination, the audiologist noted that two discharge 
physical examinations dated in November 1952 and January 1955 
were in the record and revealed normal hearing.  The March 
2006 report also noted that the Veteran had military noise 
exposure from weapons training and anti-aircraft weapons 
training, and noted non-occupational noise exposure limited 
to a .22 caliber rifle, which the Veteran noted he stopped 
firing after 1958.  The Veteran reported the onset of his 
tinnitus after firing machine guns at Fort Bliss during 
training.  The examiner diagnosed the Veteran with bilateral 
normal to severe sensorineural hearing loss, and stated that 
he could not determine the etiology of the Veteran's hearing 
loss and tinnitus without resorting to speculation.

The record also contains a January 2009 letter by M.P., M.S. 
of Branson Ear, Nose, and Throat diagnosing the Veteran with 
slight sloping to severe sensorineural hearing loss between 
250 Hz and 8000 Hz in the right ear, and a slight to 
moderately severe sensorineural hearing loss in the left ear.  
The audiologist opined that the Veteran's hearing loss and 
tinnitus were at least as likely as not the result of 
acoustic trauma he experienced during military service.  
However, the audiologist, M.P., provided no rationale or 
explanation to support her opinion.  Further, there is no 
indication that she reviewed the claims file, which included 
the Veteran's separation examinations dated in November 1952 
and January 1955, both of which included whispered voice 
examinations revealing hearing acuity of 15/15.

In this regard, the Board notes that in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Court found that a 
medical opinion which only contains data and conclusions, and 
is not supported by reasons or rationale is accorded no 
probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two--"[A] 
medical opinion . . . must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions").  In this case, the Board finds that 
because the January 2009 nexus opinion contains only a 
conclusory opinion without any supporting data or medical 
explanation or analysis, further evidentiary development is 
required.

As such, the Board finds that a remand is necessary to afford 
the Veteran a VA examination, which includes a nexus opinion 
on the question of whether he currently experiences hearing 
loss and/or tinnitus as a result of in-service acoustic 
trauma, as suggested by the January 2009 letter from M.P., 
M.S., and lay statements provided by the Veteran's wife and 
fellow service members.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination, conducted by an 
audiologist with appropriate expertise to 
provide a nexus opinion regarding the 
medical probability that any current 
hearing loss or tinnitus is attributable 
to either of the Veteran's periods of 
active military service.  The audiologist 
should include a definite opinion as to 
the medical probabilities that the 
Veteran's current hearing loss and 
tinnitus are attributable to military 
service.  All evidence of record should 
be addressed in the opinion, especially 
the January 2009 opinion showing a 
possible relationship to in-service 
acoustic trauma, and the separation 
examinations dated in November 1952 and 
January 1955 showing 15/15 hearing 
acuity.  The examiner should explain why 
he/she arrived at the conclusions reached 
in this case, referring to evidence or 
statements of record and medical 
principles that specifically support the 
examiner's ultimate opinion as to onset.  
(The Board recognizes that any forensic 
opinion such as sought above requires a 
certain level of conjecture based on the 
facts and pertinent medical principles.  
If the examiner believes that speculation 
is required to arrive at the requested 
opinion, the examiner should nevertheless 
provide the opinion as requested based on 
his/her expertise.)

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  (Should 
the veteran fail to report for the 
examination, the medical nexus opinion 
should be sought based on a review of the 
record.)

The AOJ should make sure that the medical 
report complies with this remand and the 
questions presented in the request, 
especially with respect to detailing and 
explaining any connection to service.  If 
any report is insufficient, it should be 
returned to the examiner/reviewer for 
necessary corrective action, as 
appropriate.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


